Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 20, 2017

The Court of Appeals hereby passes the following order:

A17A1480. JAMES EDWARD BOYD v. THE STATE.

      In 2005, James Edward Boyd was tried by a jury, then convicted of two counts
of aggravated assault and one count of false imprisonment. Thereafter, this Court
affirmed his judgment of conviction.1 Herein, and for the third time, Boyd appeals
the denial of a motion to vacate an allegedly void sentence.2 For reasons that follow,
this appeal is dismissed.
      In the motion underlying this appeal, Boyd alleged that he should have
received a lesser sentence because “there was no weapon involved to constitute an
aggravated assault.” In essence, Boyd challenged his judgment of conviction. See
Benjamin v. State, 269 Ga. App. 232, 233 (3) (603 SE2d 733) (2004); see generally
Rubiani v. State, 279 Ga. 299, n.1 (612 SE2d 798) (2005) (the substance of a motion,
rather than its nomenclature, controls). But a petition or motion to vacate or modify
a conviction is not one of the established procedures for challenging the validity of
a judgment in a criminal case. See Roberts v. State, 286 Ga. 532 (690 SE2d 150)
(2010); Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009). An appeal
from an order denying or dismissing such a petition or motion must be dismissed.

      1
          Boyd v. State, 289 Ga. App. 342 (656 SE2d 864) (2008).
      2
         See Boyd v. State, Case No. A16A2029 (decided August 29, 2016)
(dismissing Boyd’s direct appeal from the trial court’s denial of a motion to vacate
an allegedly void sentence, where Boyd failed to file an enumeration of errors and
brief); Boyd v. State, Case No. A16A0207 (decided November 6, 2015) (dismissing
Boyd’s direct appeal from the trial court’s denial of a motion to vacate an allegedly
void sentence, where Boyd raised no void-sentence claim).
See Roberts, supra; Harper, supra at 218 (2).
      Accordingly, because Boyd’s collateral attack upon his judgment of conviction
is not authorized, this application is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/20/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.